Citation Nr: 0838797	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-20 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to July 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
sleep apnea.

The veteran testified before the undersigned at a hearing in 
June 2008.  A transcript of the hearing is of record.

In January 2008, subsequent to issuance of the supplemental 
statement of the case (SSOC), the veteran submitted evidence 
pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2008).


FINDING OF FACT

Symptoms of current sleep apnea began in active duty service 
and there has been a continuity of symptoms since separation.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented in part at 38 C.F.R. § 3.159 (2008), 
amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Given the entirely favorable action 
below, no further notice or assistance is required to assist 
the veteran in substantiating the claim.


Factual Background & Analysis

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of "continuity of symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494- 95 (lay person may provide eyewitness account of 
medical symptoms).  Once the evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered")  and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In the present case, the service medical records are negative 
for complaint or treatment of sleep apnea.  However, the 
veteran reports that he has experienced snoring, sleep 
difficulties and excessive daytime tiredness since the late 
1950s.  

In October 1990, the veteran was diagnosed as having sleep 
apnea by a private physician.  The post service medical 
records continue to show a diagnosis of sleep apnea.  Hence a 
current disability is demonstrated.   

In a March 2005 statement, a former fellow service member, 
reported that the veteran was known to have had breathing and 
snoring problems in service.  

The veteran was scheduled for a VA respiratory examination in 
January 2006 to evaluate his claim that the sleep apnea 
developed secondary to his service-connected deviated.  The 
examiner chose not to conduct the examination, noting that a 
deviated septum could not cause sleep apnea.  He stated that 
sleep apnea is caused by an occlusion of the airway at the 
level of the oropharnx below the level of the nose.  

In December 2007 correspondence, Dr. D., the veteran's 
private physician, stated that he had treated the veteran 
since 1990 and was quite familiar with his case.  Dr. D. 
opined that the veteran's obstructive sleep apnea syndrome 
was long-standing and had been present during active duty 
service.  In a January 2008 letter, Dr. D. stated that he had 
reviewed the veteran's military records and within a 
reasonable degree of medical certainty, the current oxygen 
saturation and sleep apnea had been present for many years 
prior to 1990, and certainly while the veteran was on active 
duty.

At his hearing in June 2008, the veteran testified that 
during service he had symptoms of frequent cessation of 
breathing, choking and gasping, loud snoring, and interrupted 
non-restorative, which he later discovered were all 
associated with sleep apnea.  His wife also attested that 
during service he demonstrated nocturnal apneas and daytime 
tiredness.  

Although the available records do not document sleep apnea in 
service, the veteran has reported he had trouble breathing at 
night, snored, and had interrupted non-restorative sleep 
during service.  The veteran's testimony is further 
buttressed by similar statements from his wife and witness.  
The Board finds that veteran and his witnesses are competent 
to report his symptoms of a sleep disability in service.  
Therefore, the Board concludes that based on the veteran's 
and witness statements that there is credible evidence of a 
sleep disability during service.  

The veteran and his wife have also reported a continuity of 
symptomatology since service.  In addition, the veteran's 
physician has opined that based upon the veteran's history, 
it is apparent that he had been suffering from sleep apnea 
for many years during active duty.  There is no contrary 
opinion of record.  Thus, a nexus between the current sleep 
apnea and military service has been established.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
As there is competent lay evidence of a sleep disability in 
service and continued symptomalogy since service; a current 
diagnosis of sleep apnea and competent medical evidence of a 
relationship between the sleep problems in service and the 
current diagnosed sleep apnea, service connection is granted.   


ORDER

Service connection for chronic obstructive sleep apnea is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


